Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US2018/018063, 02/13/2018.
Claims 28, 31-36, 38 and 39-45 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 10/15/2021), Applicants filed a response, a new IDS and an amendment on April 08, 2022, amending claims 28, 35 and 36, canceling claims 29, 30 and 37, and adding new claims 39-45 is acknowledged.
Applicants' arguments filed on April 08, 2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 32, 33, 34, 39-45 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 28, 31, 35-36 and 38 are present for examination.



New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 28-31, 37 and 38 under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 28-31, 35-37 and 38 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Arslan et al. (Structurally Modified Firefly Luciferase. Effects of Amino Acid Substitution at Position 286. J. American Chemical Society (1997), 119(45): 10877-10887, see IDS) in view of Lemke et al. (Unnatural amino acids (UAA) comprising a cyclooctynyl or trans-cyclooctynyl analog group and uses thereof. US 9085514 B2, issued on 07/21/2015, see IDS), Borch et al. (Phosphoramidate prodrugs. WO 2001/74827 A1, publication 10/11/2001) and Chao et al. (Synthesis and application of Fmoc-G-[bis20-22,26,27(dimethylamino) phosphono] tyrosine, a versatile protected phosphotyrosine equivalent. The Journal of Organic Chemistry, 1995, Vol. 60, pp.7710-7711, see IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Berman, applicants’ representative on 06/10/2022. 

Amend the claim(s) as shown below:
Claim 28.  (Currently Amended)  A method of producing a protein comprising a one or more selected positions in the protein, comprising the steps of:
producing a nucleic acid construct that codes for a precursor protein, wherein the precursor protein is the protein comprising one or more positions selected for introduction of phosphorylated tyrosine 
wherein the nucleic acid construct comprises a one or more non-natural codons comprising a nucleotide sequence of TAG, TGA, or TAA at a one or more s of the nucleic acid sequence coding for the one or more phosphorylated tyrosine precursors introduced into the precursor protein;
introducing the engineered nucleic acid sequence into an expression system wherein the expression system comprises a mutant aminoacyl tRNA synthetase and a compatible tRNA charged with the phosphorylated tyrosine precursor;
wherein the mutant aminoacyl tRNA synthetase and the compatible tRNA are capable of incorporating the one or more phosphorylated tryrosine precursors into the precursor protein at the one or more positions of the engineered nucleic acid sequence comprising 
wherein the phosphorylated tyrosine precursor comprises 

    PNG
    media_image1.png
    282
    342
    media_image1.png
    Greyscale
;
wherein R comprises a phosphoramidate group;
and wherein:
the mutant aminoacyl tRNA synthetase comprises a mutant Methanosarcina mazei pyrrolysyl-tRNA synthetase having a sequence with at least 95% identity to SEQ ID NO: 2 and comprises serine at amino acid position 302, methionine at amino acid position 309, leucine at amino acid position 322, alanine at amino acid position 346, glycine at amino acid position 348, and threonine at amino acid position 417 or
the mutant aminoacyl tRNA synthetase comprises a mutant Methanosarcina barkeri pyrrolysyl-tRNA synthetase having a sequence with at least 95% identity to SEQ ID NO: 3 and comprises serine at amino acid position 267, methionine at amino acid position 274, leucine at amino acid position 287, alanine at amino acid position 311, glycine at amino acid position 313, and threonine at amino acid position 382;
inducing the expression system to express the precursor protein;
isolating the expressed precursor protein; and
treating the precursor protein with a chemical or energetic treatment that converts the one or more phosphorylated tyrosine precursors therein to phosphorylated tyrosines.
Cancel claims 32-34, and 39-45.

Allowable Subject Matter
	
Claims 28, 31, 35-36 and 38 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method of producing a protein comprising phosphorylated tyrosine

    PNG
    media_image1.png
    282
    342
    media_image1.png
    Greyscale
;
wherein R comprises a phosphoramidate group;
and wherein: the mutant aminoacyl tRNA synthetase comprises a mutant Methanosarcina mazei pyrrolysyl-tRNA synthetase having a sequence with at least 95% identity to SEQ ID NO: 2 and comprises serine at amino acid position 302, methionine at amino acid position 309, leucine at amino acid position 322, alanine at amino acid position 346, glycine at amino acid position 348, and threonine at amino acid position 417 or the mutant aminoacyl tRNA synthetase comprises a mutant Methanosarcina barkeri pyrrolysyl-tRNA synthetase having a sequence with at least 95% identity to SEQ ID NO: 3 and comprises serine at amino acid position 267, methionine at amino acid position 274, leucine at amino acid position 287, alanine at amino acid position 311, glycine at amino acid position 313, and threonine at amino acid position 382; inducing the expression system to express the precursor protein; isolating the expressed precursor protein; and treating the precursor protein with a chemical or energetic treatment that converts the one or more phosphorylated tyrosine precursors therein to phosphorylated tyrosines. The prior art does not teach a method of producing a protein comprising phosphorylated tyrosineof incorporating the one or more phosphorylated tryrosine precursors into the precursor protein at the one or more positions of the engineered nucleic acid sequence comprising the one or more non-natural codons; wherein the phosphorylated tyrosine precursor comprises 

    PNG
    media_image1.png
    282
    342
    media_image1.png
    Greyscale
;
wherein R comprises a phosphoramidate group;
and wherein: the mutant aminoacyl tRNA synthetase comprises a mutant Methanosarcina mazei pyrrolysyl-tRNA synthetase having a sequence with at least 95% identity to SEQ ID NO: 2 and comprises serine at amino acid position 302, methionine at amino acid position 309, leucine at amino acid position 322, alanine at amino acid position 346, glycine at amino acid position 348, and threonine at amino acid position 417 or the mutant aminoacyl tRNA synthetase comprises a mutant Methanosarcina barkeri pyrrolysyl-tRNA synthetase having a sequence with at least 95% identity to SEQ ID NO: 3 and comprises serine at amino acid position 267, methionine at amino acid position 274, leucine at amino acid position 287, alanine at amino acid position 311, glycine at amino acid position 313, and threonine at amino acid position 382; inducing the expression system to express the precursor protein; isolating the expressed precursor protein; and treating the precursor protein with a chemical or energetic treatment that converts the one or more phosphorylated tyrosine precursors therein to phosphorylated tyrosines, in view of amendment to the claims and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656